Judgment modified so as to provide for the execution and delivery to plaintiff of a proper deed, conveying to it in fee simple the premises described in said judgment, free from all incumbrances, except the rights of the public, or of any persons, to use that branch of the Long-wood road that now runs directly before defendant Oussani’s house to the Duck farm as a road or right of way, provided any such rights exist; and as thus modified affirmed, without costs. Ho opinion. Jenks, P. J., Burr, Thomas and Stapleton, JJ., concurred; Hirschberg, J., not voting.